Title: [Diary entry: 27 June 1791]
From: Washington, George
To: 

Monday 27th. Left Mount Vernon for George town before Six Oclock; and according to appointment met the Commissioners at that place by 9—then  calling together  the Proprietors of the Lands on which the federal City was proposed  to be built who had agreed to cede them on certain conditions at the last meeting I had  with them at this place but from some misconception with respect to the extension of their grants had refused to make conveyances and recapitulating the principles upon which my comns. to them at the former meeting were made and giving some explanations of the present State of matters & the consequences of delay in this business they readily waved their objections & agd. to convey to the utmost ex[t]ent of what was required.